Citation Nr: 1731989	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  15-38 594	)	DATE
	)
	)


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


ORDER

Entitlement to a TDIU is granted.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities combine to a 90 percent disability rating from May 1, 2008; 100 percent disability rating from March 19, 2009; and 90 percent disability rating from November 1, 2014.  

2.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from December 1984 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Subsequently, this claim was remanded by the Board in April 2016 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the Veteran requested the opportunity to testify about this matter during a hearing in April 2015.  However, on the Veteran's October 2015 substantive appeal, he explicitly indicated that he did not wish to participate in a Board hearing.  Since that time, the Veteran has not indicated a desire to participate in such a hearing.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

1.  VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claim.

2.  TDIU 

The Veteran contends that entitlement to a TDIU is warranted in this case.  

Generally, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). Thus, the central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when a veteran receives less than a total disability rating (i.e., less than a 100 percent combined disability rating) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016). 

In making this determination, the following will be considered one disability: 
(1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 
(4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).

Nevertheless, VA will grant a TDIU where a veteran's service-connected disabilities preclude gainful employment, regardless of whether he or she satisfies the above percentage evaluations.  38 C.F.R. § 4.16(b) (2016).  In such a case, the Board may not assign a TDIU without ensuring that the claim is first referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.  

Turning to the Veteran's claim, the Board first finds that the Veteran meets the preliminary schedular criteria for entitlement to a TDIU.  Effective May 1, 2008, the Veteran is service-connected for the following disabilities: (1) Sleep apnea, rated as 50 percent disabling from February 27, 2009; (2) cardiomegaly, rated as 30 percent disabling; (3) left knee patellofemoral pain syndrome and patellar chondromalacia with osteoarthritis, rated as 10 percent disabling; (4) right knee patellofemoral pain syndrome and patellar chondromalacia with osteoarthritis, rated as 10 percent disabling; (5) right foot hallux valgus with bunion deformity and degenerative arthritis, rated as 10 percent disabling; (6) left shoulder strain and tendonitis, rated as 10 percent disabling; (7) right shoulder strain and tendonitis, rated as 10 percent disabling; (8) left wrist and hand strain, rated as 10 percent disabling; (9) lumbosacral spine strain with degenerative arthritis, rated as 10 percent disabling; (10) tinnitus, rated as 10 percent disabling; (11) varicose veins of the left lower extremity, rated as 10 percent disabling; (12) varicose veins of the right lower extremity, rated as 10 percent disabling; (13) scars of the left chest wall, rated as 10 percent disabling; (14) hypertension, rated as 40 percent disabling from May 1, 2008, and as 10 percent disabling from November 1, 2014; and 
(15) recurrent spontaneous pneumothorax, rated as noncompensable.  

Taken in combination, these disabilities have been evaluated as 90 percent disabling from May 1, 2008; 100 percent disabling from March 19, 2009; and 90 percent disabling from November 1, 2014.  As such, the Veteran has been schedularly entitled to a TDIU since May 1, 2008.  See 38 C.F.R. § 4.16 (2016).

Accordingly, the Veteran may be awarded entitlement to a TDIU upon evidence that his service-connected disabilities have precluded substantial and gainful employment since May 1, 2008.  There is significant evidence of record in this regard.

The Veteran first underwent VA examination in August 2008.  Although the VA examiner did not assess the combined impact of the Veteran's service-connected disabilities on his employability, several references to occupational impairment are present in the examination report.  Specifically, the examiner noted that the Veteran's hand experienced pain with typing; that his shoulders presented with pain upon reaching, lifting overhead, and lifting in front; that his right foot presented with pain upon prolonged standing and walking activities, as well as running; and that his knees experienced pain with stair-climbing, walking, and prolonged standing.  As such, the examiner concluded that the Veteran had pain with lifting, bending, prolonged sitting, standing, and walking.  

In an April 2009 lay statement, the Veteran noted increased pain when traversing stairs or squatting as due to his left knee disability.  

In October 2014, the Veteran indicated that although he had completed a human services degree in November 2013, he had been unemployed since his exit from service as due to his disabilities.   

The Veteran's service-connected disabilities were subsequently assessed during a February 2015 VA examination.  Again, the examiner did not address the combined impact of the Veteran's service-connected disabilities at that time, and instead discussed each disability in turn.  In doing so, the examiner noted that the Veteran's hypertension did not cause functional impairment, such that he was able to perform physical and sedentary employment despite the presence of his symptoms.  In this regard, the examiner noted that the Veteran's symptoms were controlled with his current medications.  

With regard to the Veteran's back, the VA examiner noted that the Veteran was limited from prolonged running, bending, stopping, lifting, and loading to prevent pain.  However, the examiner concluded that the Veteran was not functionally impaired due to this disability, such that he was able to perform physical and sedentary employment despite the presence of his symptoms.  In this regard, the examiner noted that the Veteran experienced pain, tenderness, and muscle guarding to palpitation, but that his strength and range of motion were intact.  Further, the Veteran did not require the use of assistive devices.  Thus, the examiner asserted that during active low back pain, the Veteran was still capable of performing light physical and sedentary tasks.  

With regard to the Veteran's heart, the VA examiner opined that the Veteran was not functionally impaired due to this disability, such that he was able to perform physical and sedentary employment despite the presence of his symptoms.  Here, the examiner noted that the Veteran's cardiomegaly did not impair functional status, as he demonstrated an METs level of greater than 7-10.  Further, the Veteran's diagnostics failed to reveal current findings of cardiomegaly, such that the condition was likely stable with the control of the Veteran's hypertension medication.  

With regard to the Veteran's shoulders, the VA examiner opined that the Veteran was able to perform general activities without significant restrictions.  Although pain and tenderness were observed on palpitation, in addition to pain on movement, the Veteran's range of motion and strength was normal.  As such, the examiner concluded that the Veteran was not functionally impaired due to this disability, such that he was able to perform physical and sedentary employment despite the presence of his symptoms.

With regard to the Veteran's sleep apnea, the VA examiner opined that the Veteran was not functionally impaired due to this disability, such that he was able to perform physical and sedentary employment despite the presence of his symptoms.  Here, the examiner noted that the Veteran's disability was controlled with the nightly use of a CPAP machine, such that the Veteran's history of spontaneous pneumothorax had resolved.  

In a March 2015 lay statement, the Veteran reported that his combined disabilities caused pain in his back, shoulders, and knees that made even simple tasks difficult, such as getting out of bed.  Bending, lifting, and prolonged standing caused a high level of pain.  Further, the Veteran was unable to sleep well due to his sleep apnea.  Thus, the Veteran commonly experienced shortness of breath after performing tasks that required minimal effort, such as washing dishes or ironing clothes.  

In an April 2015 letter, the Veteran's primary care physician indicated that the physical limitations caused by the Veteran's service-connected disabilities severely limited his ability to sustain gainful employment.    

In a November 2015 lay statement, the Veteran reported that he was in no physical condition for employment due to his disabilities.  

An addendum opinion to the February 2015 VA examination was obtained in October 2016.  Upon review of the record and consideration of the Veteran's level of education, special training, and prior work experience, the examiner concluded that the Veteran would not be able to enjoy full gainful employment in jobs which require frequent bending to the knees and back, frequent overhead movements of the upper extremities, prolonged standing and sitting, or the carrying of heavy objects.  Further, physical employments associated with strenuous activities were likely limited.  

In a November 2016 lay statement, the Veteran contended that his combined disability picture was worse than that depicted by his prior VA examiners.  In doing so, the Veteran opined that his hypertension was not well-controlled, and required him to avoid tasks that increased blood pressure.  Further, the Veteran reported ongoing back pain, stiffness, and limitation of motion, and problems with daily sleep interruption which led to mental fatigue.  Additionally, the Veteran reported ongoing episodes of fluttering heartbeats and rapid breathing while performing light tasks, and existing structural damage to his knees.  
That same month, the Veteran's primary physician submitted a letter asserting that the Veteran's physical limitations, as presented by his service-connected disabilities, severely limited his ability to sustain gainful employment.  In doing so, the physician noted the following symptoms: disrupted sleep that caused physical and mental fatigue; chronic, moderate to severe back pain and stiffness that limited the Veteran's capacity to bend over, get out of bed, or stand erect without high degrees of pain; limitation of motion of the shoulders as due to moderate pain; and knee pain when squatting, traversing stairs, and walking as accompanied by swelling upon prolonged standing.  As a result, the Veteran was dependent on opioid medication for pain control.  

In May 2017, the Veteran submitted two lay statements regarding his employability.  At that time, the Veteran opined that he was physically and mentally incapable of sustaining gainful employment, as due to such symptoms as ongoing moderate to severe pain, rapid heartbeats and faint-headedness, and sleepiness. 

Upon review of the above, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

In this regard, the Veteran has provided significant testimony regarding the impact of his service-connected disabilities on his capacity to function.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370   (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Said testimony competently demonstrates that the Veteran experiences significant physical and mental impairment as a result of his disabilities, as due to such symptoms as the inability to properly ambulate, chronic pain and limitation range of motion, and daily mental fatigue.  The combined impact of the Veteran's symptomatology was so severe as to cause a noted increase in severity upon even the most minor of tasks, such as getting out of bed, washing dishes, or ironing clothes.  As a result, the Veteran's long-term primary care physician, who is intimately familiar with the Veteran's medical history, symptomatology, and related impairment, has repeatedly opined that the combined impact of the Veteran's service-connected disabilities severely limits his capacity to sustain gainful employment.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  Thus, the evidence of record clearly establishes that the Veteran is precluded from maintaining any form of gainful employment, whether physical or sedentary, due to his service-connected disabilities.  

In reaching this conclusion, the Board is cognizant of the negative evidence of record, to include the February 2015 VA examination which asserts no functional impairment as a result of the Veteran's symptoms.  However, the Board finds that this evidence offers limited probative value, as it evaluates each of the Veteran's disabilities in turn rather than the combined impact of his symptomatology.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate or incomplete factual premise is not probative).  Thus in assessing the Veteran's complete disability picture during the rating period on appeal, the Board defers to the Veteran's testimony, and that of his long-term medical provider, for competent evidence thereof.  Moreover, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather a determination reserved for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 





[CONTINUED ON NEXT PAGE]





As such, the Board finds that a TDIU is warranted, effective May 1, 2008.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (noting that when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied).  Briefly, the Board acknowledges that the Veteran is in receipt of a total disability rating for the period of March 19, 2009 to October 31, 2014.  Thus, the RO is advised to take this period into consideration in its implementation of the Board's determination.  









____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD		K. Kovarovic, Associate Counsel

Copy mailed to:
California Department of Veterans Affairs (representative) 
Department of Veterans Affairs


